Case 1:20-cv-01723-MN Document 16-14 Filed 02/24/21 Page 1 of 5 PageID #: 522




                      Exhibit N
                            Case 1:20-cv-01723-MN Document 16-14 Filed 02/24/21 Page 2 of 5 PageID #: 523




     U.S. Patent No.                  U.S. Patent No.                  U.S. Patent No.                   U.S. Patent No.                  U.S. Patent No.
        5,983,227                        7,171,414                        7,565,359                         8,352,854                        9,626,342
2. Using a page server, a        1. In a page server coupled to   10. A computer-readable           1. A method comprising:          1. A method comprising:
method of providing real-time    a network, a method of           medium comprising
responses to user requests       providing a customized page      instructions for generating       receiving a user request for a   in response to a request for a
for customized pages, the        to a user, wherein the           customized pages, wherein         customized page;                 user's customized web page:
method comprising the steps      customized page is               the customized pages are
of:                              customized according to the      customized according to user      receiving a template program     generating, via at least one
                                 user's preferences, the          preferences, the instructions     that is unique to the user and   server computer, a template
obtaining user preferences,      method comprising:               for causing performance of a      based on user configuration      program unique to the user,
wherein a user's user                                             method comprising:                information, the user            the template program that is
preferences indicate items of    obtaining real-time                                                configuration information        unique to the user is for use
interest to that user;           information from information     storing the real-time             being supplied by the user       in forming the user's
                                 sources;                         information in a shared local     and used to build the            customized web page, the
obtaining real-time                                               storage device; storing a         template program that is         template program that is
information from information     storing the real-time            user-specific template            unique to the user, the user     unique to the user is
sources;                         information in a shared local    program for a plurality of        configuration information        generated using
                                 storage device;                  users, wherein each template      including user demographic       customization information
storing the real-time                                             program indicates items of        information, and wherein the     unique to the user and a
information in a storage         storing a user-specific          interest to a user, and is        template program is received     global template that is generic
device;                          template program for the         associated with a user            from one of at least two         to a plurality of users;
                                 user in a data structure         identifier, wherein the user      locations, the location
combining the user               associated with a user           identifier is associated with a   determined from the              executing, via the at least one
preferences for the user and     identifier unique to the         user request for a customized     frequency of the user request    server computer, the user's
a template to form a template    user;                            page;                             for the customized page;         template program to generate
program specific to the user;                                                                                                        the user's customized web
                                 receiving, from the user and     receiving a template program      receiving an advertisement       page, the user's customized
receiving, from a user and at    at the page server, a user       specific to the user using the    selected in accordance to        web page at including real-
the server, a user request for   request for a customized         user identifier, wherein the      the user demographic             time information selected for
a customized page                page;                            template program is received      information;                     the user's customized web
customized according to the                                       from one of at least two                                           page based on the
user preferences;                determining a user identifier    locations, the location based     executing the template           customization information
                                 associated with the request;     upon a frequency of user          program using the selected       unique to the user;
executing the template                                                                              advertisement to generate the
                                                                  requests for the customized
program specific to the user     receiving a template program                                       customized page; and             serving, via the at least one
                                                                  page;
using the real-time              specific to the user using the                                                                      server computer, the user's
information stored in the        determined user identifier       executing the template            providing the customized         customized web page;
storage device as input to the   associated with the user         program specific to the user      page to the user.
template program to generate     request,                         using the real-time                                                in response to receiving a
the customized page; and                                          information stored in the                                          subsequent request for the



                                                                                 1
                           Case 1:20-cv-01723-MN Document 16-14 Filed 02/24/21 Page 3 of 5 PageID #: 524




     U.S. Patent No.                 U.S. Patent No.                  U.S. Patent No.                  U.S. Patent No.                 U.S. Patent No.
        5,983,227                       7,171,414                        7,565,359                        8,352,854                       9,626,342
                                                                 shared local storage device to                                   user's customized web
providing the user with the     wherein the template program     generate the customized                                          page;
customized page, wherein        is received from one of at       page; and
three steps of executing        least two locations, the                                                                          receiving, via the at least one
and providing are               location determined from         receiving user preferences for                                   server computer, the template
performed in real-time          frequency of the user request    the user, and for combining                                      program that is unique to the
response to receipt of the      for the customized page;         the user preferences with a                                      user from one of at least two
user request in the step of                                      generic template to form the                                     locations, the location
receiving and wherein the       executing the template           template program specific to                                     determined from the
customized page includes at     program specific to the user     the user, wherein the user                                       frequency of the request for
least one item of real-time     using the real-time              preferences indicate the item                                    the user's customized web
information selected from the   information stored in the        of interest to the user.                                         page;
storage device.                 shared local storage device to
                                generate the customized                                                                           executing, via the at least one
                                page,                                                                                             server computer, the received
                                                                                                                                  template program that is
                                wherein the template program                                                                      unique to the user to
                                indicates items of interest to                                                                    generate the user's
                                the user; and                                                                                     customized web page, the
                                                                                                                                  user's customized web
                                providing the user with the                                                                       page including real-time
                                customized page.                                                                                  information selected for the
                                                                                                                                  user's customized web
                                                                                                                                  page in response to the
                                                                                                                                  subsequent request and
                                                                                                                                  based on the customization
                                                                                                                                  information unique to the
                                                                                                                                  user; and

                                                                                                                                  serving, via the at least one
                                                                                                                                  server computer, the user's
                                                                                                                                  customized web page.

                                                                                                  8. A computer-readable non-
                                                                                                  transitory medium tangibly
                                                                                                  storing computer instructions
                                                                                                  for a processor, when
                                                                                                  executed by the processor



                                                                               2
                  Case 1:20-cv-01723-MN Document 16-14 Filed 02/24/21 Page 4 of 5 PageID #: 525




U.S. Patent No.          U.S. Patent No.         U.S. Patent No.          U.S. Patent No.             U.S. Patent No.
   5,983,227                7,171,414               7,565,359                8,352,854                   9,626,342
                                                                     the instructions cause the
                                                                     processor to be operable for:

                                                                     receiving a user request for a
                                                                     customized page;

                                                                     receiving a template program
                                                                     that is unique to the user and
                                                                     based on user configuration
                                                                     information, the user
                                                                     configuration information
                                                                     being supplied by the user
                                                                     and used to build the
                                                                     template program that is
                                                                     unique to the user, the user
                                                                     configuration information
                                                                     including user demographic
                                                                     information, and wherein the
                                                                     template program is received
                                                                     from one of at least two
                                                                     locations, the location
                                                                     determined from the
                                                                     frequency of the user request
                                                                     for the customized page;

                                                                     receiving an advertisement
                                                                     selected in accordance to
                                                                     the user demographic
                                                                     information;

                                                                     executing the template
                                                                     program using the selected
                                                                     advertisement to generate the
                                                                     customized page; and

                                                                     providing the customized
                                                                     page to the user.




                                                        3
                  Case 1:20-cv-01723-MN Document 16-14 Filed 02/24/21 Page 5 of 5 PageID #: 526




U.S. Patent No.          U.S. Patent No.         U.S. Patent No.          U.S. Patent No.             U.S. Patent No.
   5,983,227                7,171,414               7,565,359                8,352,854                   9,626,342
                                                                     15. A system comprising:

                                                                     logic for receiving a user
                                                                     request for a customized
                                                                     page;

                                                                     logic for receiving a template
                                                                     program that is unique to the
                                                                     user and based on user
                                                                     configuration information, the
                                                                     user configuration information
                                                                     being supplied by the user
                                                                     and used to build the
                                                                     template program that is
                                                                     unique to the user, the user
                                                                     configuration information
                                                                     including user demographic
                                                                     information, wherein the
                                                                     template program is received
                                                                     from one of at least two
                                                                     locations, the location
                                                                     determined from the
                                                                     frequency of the user request
                                                                     for the customized page;

                                                                     logic for receiving an
                                                                     advertisement selected in
                                                                     accordance to the user
                                                                     demographic information;

                                                                     a processor for executing the
                                                                     template program using the
                                                                     selected advertisement to
                                                                     generate the customized
                                                                     page; and

                                                                     logic for providing the
                                                                     customized page to the user.



                                                        4
